Fourth Court of Appeals
                                San Antonio, Texas
                                     October 21, 2020

                                   No. 04-20-00430-CR

                                  Angela MARTINEZ,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

              From the 274th Judicial District Court, Guadalupe County, Texas
                              Trial Court No. 19-1539-CR-B
                         Honorable Gary L. Steel, Judge Presiding

                                         ORDER

     In accordance with this court’s memorandum opinion of this date, the appeal is
DISMISSED FOR LACK OF JURISDICTION.

      It is so ORDERED on October 21, 2020.


                                             _____________________________
                                             Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of October, 2020.

                                             _____________________________
                                             Michael A. Cruz, Clerk of Court